UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 1, 2012 GAMCO INVESTORS, INC. (Exact name of registrant as specified in its charter) New York 1-14761 13-4007862 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Corporate Center, Rye, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (914) 921-3700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. The following information is furnished pursuant to Item 2.02, “Results of Operations and Financial Condition.” OnMay 1, 2012, GAMCO Investors, Inc. (“GAMCO”) announcedits results of operations for the quarter endedMarch 31, 2012. A copy of the related press release is being filed as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference in its entirety. The information furnished under Item 2.02, including the exhibit attached hereto, is not deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 and shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, except as otherwise expressly stated in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits 99.1GAMCO’s Press Release, datedMay 1, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GAMCO Investors, Inc. By: /s/ Robert S. Zuccaro Robert S. Zuccaro Executive Vice-President and Chief Financial Officer Date: May 1, 2012 Exhibit Index Exhibit No. GAMCO’s Press Release, dated May 1, 2012.
